DETAILED ACTION

This office action is responsive to the amendment filed on 08/03/21.   As directed by the amendment: claims 1 and 14 have been amended; and no claims have been cancelled nor added.  Thus, claims 1-27 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muchnik (US 2008/0282901) in view of Singh (US 9,107,434).
With regard to claim 1, Muchnik teaches an apparatus (FIG. 1) comprising a first laser (10), a second laser (multiple lasers (10) may be employed in the invention further to an alternative embodiment; para. [0020]), and a controller (computer with database, para. [0015]), wherein said second laser emits illumination of a second wavelength (CO2 laser, para. [0012]-[0013]),.   Muchnik does not teach said first laser emits illumination of a first wavelength light and the dual controller causes the first and second lasers to trace a corresponding pattern, and the first wavelength is different than the second wavelength; however, Singh teaches said first laser emits illumination of a first wavelength (diode laser, col. 8, ln. 49-53) and the dual controller (subsystems can be controlled by a host computer, col. 9, ln. 59-61) causes 
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Muchnik reference, such that said first laser emits illumination of a first wavelength light and the dual controller causes the first and second lasers to trace a corresponding pattern, and the first wavelength is different than the second wavelength, as suggested and taught by Singh, for the purpose of providing a specific heating pattern on a given food substance surface as beam 115 itself can be directed through a beam alignment mechanism to rotate or to move in any specified pattern such as a lissajous pattern or the like as would be appreciated by one of skill in the art to effect coverage of an area larger than the spot size of beam 115 (col. 11, ln. 15-20).   

With regard to claim 4, Singh teaches said controller (host computer, col. 9, ln. 59-61)  is configured to cause at least one of said first and second lasers (multiple lasers, col. 9, ln. 25-31)  to trace a pattern on a target region of an edible substance (“any specified pattern”, col. 11, ln. 15-20), although Singh does not explicitly teach said pattern being selected from the group consisting of a spiral pattern and an Archimedean spiral, it is submitted that as the citation explicitly states that “any specified pattern such as a lissajous pattern or the like as would be appreciated by one of skill in the art to effect coverage of an area larger than the spot size of beam 115”, such an adaptation would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to obtain a desired heating function at one or more predetermined location(s) of a food product since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 5, with regard to the limitation of said controller is configured to cause at least one of said first and second lasers to trace a Hilbert curve on a target region of an edible substance, Singh teaches said controller (host computer, col. 9, ln. 59-61)  is configured to cause at least one of said first and second lasers (multiple lasers, col. 9, ln. 25-31)  to trace a pattern on a target region of said food substance (“any specified pattern”, col. 11, ln. 15-20), and accordingly, although Singh does not explicitly teach said controller is configured to cause at least one of said first and second lasers to trace a Hilbert curve on a target region of said food substance, it is submitted that as the citation explicitly states that “any specified pattern such as a lissajous pattern or the like as would be appreciated by one of skill in the art to effect coverage of an area larger than the spot size of beam 115”, such an adaptation would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to obtain a desired heating function at one or more predetermined location(s) of a food product since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 7, with regard to the limitation of said controller is configured to cause at least one of said first and second lasers to trace a trochoid on a target region of said food substance, Singh teaches said controller (host computer, col. 9, ln. 59-61)  is configured to cause at least one of said first and second lasers (multiple lasers, col. 9, ln. 25-31)  to trace a pattern on a target region of said food substance (“any specified pattern”, col. 11, ln. 15-20), and accordingly, although Singh does not explicitly teach said controller is configured to cause at least one of said first and second lasers to trace a trochoid on a target region of said food substance, it is submitted that as the citation explicitly states that “any specified pattern such as a lissajous pattern or the like as would be appreciated by one of skill in the art to effect coverage of an area larger than the spot size of beam 115”, such an adaptation would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to obtain a desired heating function at one or more predetermined location(s) of a food product since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 8, Singh teaches said first laser emits violet light (col. 7, ln. 35-40).

With regard to claim 10, Singh teaches said first laser emits light having a wavelength between 450 nanometers and 495 nanometers (col. 7, ln. 35-40).
With regard to claim 11, Singh teaches said second laser is an infrared laser and said first laser emits light having a wavelength between 450 nanometers and 495 nanometers (col. 7, ln. 35-40).
With regard to claim 12, Singh teaches said second laser emits light having a wavelength of between 900 nanometers and 1100 nanometers (col. 8, ln. 49-53).
With regard to claim 13, with regard to the limitation of said first and second diverging lens, wherein said first diverging lens is in front of said first laser and said second diverging lens is in front of said second laser, it is submitted that Muchnik teaches that multiple lasers (10) may be utilized to cook food (80), and additionally, lenses (not shown) which expand or contract the first laser part (40) and second laser part (50) to cover the food (80) completely may also be utilized (para. [0013].   
With regard to claim 14, Muchnik teaches a method comprising providing an edible substance (80, FIG. 1), causing a first laser beam (20) and second laser beam (multiple lasers (10) generating beams (20), para. [0020]) on said edible substance (para. [0020]), wherein the second laser beam is in the infrared range (CO2 laser, para. [0012]-[0013]).    Muchnik does not teach tracing out first and second patterns on a surface of said food substance and the first laser beam is in the visible range.  However, Singh teaches the first laser beam emits visible light (diode laser, col. 8, ln. 49-53) and teaches a controller which performs a tracing program in which the second pattern corresponds to the first pattern (subsystems can be controlled by a host computer, col. 9, ln. 59-61; beam 115 can be directed through a beam alignment mechanism to rotate or move in any specified pattern such as a lissajous pattern or the like as would be appreciated by one of skill in the art to effect coverage of an area larger than the spot size of beam 115, col. 11, ln. 15-20).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Muchnik reference, such that tracing out first and second scan patterns on a surface of said food substance and the first laser beam is in the visible range, as suggested and taught by Singh, for the purpose of providing a specific heating pattern on a given food 
With regard to claim 15, Singh teaches causing said first and second laser beams (multiple lasers, col. 9, ln. 25-31) to continue tracing out said first and second pattern until said edible substance has been transformed into a cooked food substance (computer controlled laser system using laser are used to obtain high quality cooked food and a high level of system performance, col. 6, ln. 5-65).   
With regard to claim 18, with regard to the limitation of said edible substance comprises a surface and a core, wherein causing said first laser beam to trace out said first pattern comprises causing said first laser to cook said core, and wherein causing said second laser beam to trace out said second pattern on said food substance comprises causing said second laser to brown at least a portion of said surface, Singh teaches utilizing a plurality of widely available laser sources have various wavelengths, power levels, absorption, etc. (col. 9, ln. 25-31; ) to cook food products at a given power level/time to receive a predetermined result (col. 8, ln. 33 to col. 9, ln. 12).   
With regard to claim 19, with regard to at least one of said first and second pattern comprises circles, said method further comprising inhibiting overcooking by controlling at least one of circle diameter and circle density, Singh teaches said controller (host computer, col. 9, ln. 59-61)  is configured to cause at least one of said first and second lasers (multiple lasers, col. 9, ln. 25-31)  to trace a pattern on a target region of said food substance (“any specified pattern”, col. 11, ln. 15-20), although Singh does not explicitly teach at least one of said first and second pattern comprises circles, it is submitted that as the citation explicitly states that “any specified pattern such as a lissajous pattern or the like as would be appreciated by one of skill in the art to effect coverage of an area larger than the spot size of beam 115”, such an adaptation would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to obtain a desired heating function at one or more predetermined location(s) of a food product since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).   Furthermore, with regard to the limitation of modulating cooking of the edible substance by controlling at least one of circle diameter and circle density, such a limitation would have been obvious before the effective date of the claimed invention in view of Singh’s teachings: “ Cooking of food with precise control 
With regard to claim 20, with regard to the limitation of modulating cooking of the edible substance by controlling repetition of one of said first and second patterns, Singh teaches said controller (host computer, col. 9, ln. 59-61)  is configured to cause at least one of said first and second lasers (multiple lasers, col. 9, ln. 25-31)  to trace a pattern on a target region of said food substance (“any specified pattern”, col. 11, ln. 15-20), and the citation explicitly states that “any specified pattern such as a lissajous pattern or the like as would be appreciated by one of skill in the art to effect coverage of an area larger than the spot size of beam 115”.   Furthermore, with regard to the limitation of inhibiting overcooking by controlling repetition of one of said first and second scan patterns, such a limitation would have been obvious before the effective date of the claimed invention in view of Singh’s teachings: “ Cooking of food with precise control over the heat source will minimize damage of the food. Cooking of food with low power consumption will be possible. Cooking of food in the field using a portable laser cooking appliance will be possible. Indirect cooking by using laser to heat a plate which can be used for cooking food is possible. Combining laser cooking and other methods, such as microwave and conventional heating will be possible….” (col. 5, ln. 18-25).   
Claims 2, 16 and 17are rejected under 35 U.S.C. 103 as being unpatentable over Muchnik (US 2008/0282901) and Singh (US 9,107,434) as applied to the claims above above, and further in view of Gracia et al. (US 2017/0245682).
With regard to claim 2, Muchnik and Singh teach the invention as claimed; however, the citations do not teach teaches a printer, wherein said printer comprises a source for providing said food substance and a nozzle, wherein said first and second lasers are directed to cook said edible substance as said edible substance emerges from said nozzle to form an edible structure.  However, Gracia teaches a printer (3D Printer P, para. [0044]), wherein said printer comprises a source for providing said edible substance and a nozzle (optimal nozzle diameter, para. [0045]), wherein said first and second lasers are 7 prepared by additive layer manufacturing is deposited, para. [0047]) food product to be cooked by using the at least one laser beam generated by the at least one laser system, to heat the food product to its cooking temperature, para. [0049])
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Muchnik reference, to include a printer, wherein said printer comprises a source for providing said edible substance and a nozzle, wherein said first and second lasers are directed to cook said edible substance as said edible substance emerges from said nozzle to form an edible structure, as suggested and taught by Gracia, for the purpose of providing an automated food production system with automated cooking functionality.
With regard to claim 16, Gracia teaches printing an edible structure (3D Printer P, para. [0044]), wherein said edible substance is a constituent of said edible structure (para. [0044]-[0047]), wherein printing comprises causing a printer to output edible substance from a nozzle thereof (optimal nozzle diameter, para. [0045]) to form said edible structure, said method further comprising cooking at least a portion of said edible structure (food product 7 prepared by additive layer manufacturing is deposited, para. [0047]) edible product to be cooked by using the at least one laser beam generated by the at least one laser system, to heat the edible product to its cooking temperature, para. [0049])
With regard to claim 17, Gracia teaches providing a food substance (food product 7 prepared by additive layer manufacturing, para. [0047]) comprises providing first and second layers (layers per additive manufacturing, para. [0047]), each of which comprises edible substance (7), wherein said surface comprises a surface of said first layer, wherein said method further comprises causing said first laser beam to deposit energy on a surface of said second layer, causing a second laser beam to deposit energy on said second layer, and manufacturing a edible product that comprises at least said first and second layers (ingredient parameters include, but are not limited to printing temperature, heating curve, extrusion speed, extrusion multiplier, waiting time between layer deposition, axis speed, optimal nozzle diameter, vertical precision, horizontal precision, viscosity curve, density, freezing temperature, melting temperature, etc., and define how the 3D printer P handles the ingredient associated with the ingredient parameters. The rheological properties of the ingredients can readily be 

Request for Examiner Interview
In the interest of compact prosecution, the Examiner is amendable to conducting an Examiner Interview to expedite the processing of the instant patent application.   

Response to Arguments
Applicant’s arguments filed 08/03/21 have been fully considered and are addressed hereafter.   
At pgs. 7-8 of Applicant’s response it is stated that Singh fails to disclose first and second 
wavelengths which are different from each other and a controller which traces corresponding pattersn.   However, it is submitted that the prior art does state at col. 11, ln. 15-20 that “beam 115 itself can be directed through a beam alignment mechanism to rotate or to move in any specified pattern such as a lissajous pattern or the like as would be appreciated by one of skill in the art to effect coverage of an area larger than the spot size of beam 115….”    With regard to the aforementioned teachings, it is respectfully submitted that the Supreme Court in KSR v. Teleflex stated that ““A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”Id. at ___, 82 USPQ2d at 1396….”, MPEP 2141 – Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103.   The Applicant further asserts at pg. 8 of the response that “Singh only describes the movement of a single beam 115 in ‘any specified pattern’, and that pattern is selected ‘to effect coverage of an area’ (Singh, col. 11, ln. 18-20), as opposed to tracing a corresponding pattern of another beam….”   However, it is submitted that claim 1 
Applicant's arguments filed 10/30/20 have been fully considered and are addressed hereafter.   With regard to the limitation of claim 1 of “(a) …. , or (b) a controller and a laser capable of emitting illumination of a first wavelength and of a second wavelength, wherein said controller causes said laser to trace a corresponding pattern, wherein the first wavelength is different than the second wavelength”, as the claim recites an “or” with regard to items (a) and (b), the Examiner for examination purposes is examining item (a).   
At pg. 7 of Applicant’s response it is asserted that Muchnik does not teach using different 
wavelengths; however, the secondary citation (Singh) is cited for this limitation.   At pgs. 8-9 the Applicant discusses the secondary citation Singh.   Herein the Applicant asserts that Singh does not teach using a second wavelength which is different form a first wavelength.   However, Singh in various locations states utilizing different lasers with differing wavelengths (e.g., a variety of lasers with differing wavelengths are taught (col. 7, ln. 35 -40; col. 8, ln. 15 to col. 9, ln. 12); “The laser unit 111 can include a single laser or multiple lasers and, correspondingly, the system 100 can be provided with one laser unit 111 or can be provided with a number of such units. Through the operation of the various subsystems including the laser unit 111, energy from the laser beam can be applied with given power levels and durations and the like, to a food product by directing the beam or beams accordingly….”, col. 9, ln. 25-31;  “ As mentioned above, diode lasers have many advantages and are used as the light emitting element in accordance with embodiments. Diode lasers operating at, for example, 820 nm (6 W), 850 nm (10 W) and 950 nm (10 W) have been successfully used for cooking of food items. With 3.5 W of continuous power at 850 nm and at 950 nm, food exposed for 1 minute exhibits good cooking quality results. Cooking can be achieved at higher power levels, such as levels greater than 3.5 W, and shorter exposure times. However, control of various aspects associated with the application of the laser energy at higher power levels is critical for achieving acceptable quality cooking results. It should be noted that laser diodes operate mainly in the continuous mode. However, for the purposes of the experiments described herein, general purpose laser 
With regard to the Applicant’s arguments that one of ordinary skill in the art would not be motivated to include the teachings of the secondary citation, the Examiner respectfully disagrees as the teachings of Singh can be incorporated into the primary citation without rendering the citation inoperable for its intended purpose.   The Existing lasers of the primary citation could remain with the additional lasers of the secondary citation being incorporated therein.   
With regard to the assertions related to the controller of Singh, it is respectfully submitted that the citation explicitly teaches that: “Additional control inputs can be used to control the laser with a particular power, mode of operation, and, for example, beam focus or the like using the components illustrated as would be appreciated….”, col. 10, ln. 34-37).   


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761